Orders reversed, with twenty dollars costs and disbursements, and the matter remitted to the commissioner of licenses for a full hearing on the merits. No opinion. Present —- Martin, P. J., Townley, Dore, Cohn and Callahan, JJ.; Cohn, J.: I dissent and vote to affirm upon the ground that no statutory hearing was held as a result of which respondent made any final determination which would be the basis for review. In my opinion, the proper remedy of petitioner would be to apply for an order compelling the respondent to grant a full hearing and render a final determination.